McCALEB, Justice.
Neither party to this appeal appeared when the case was called for oral argument. However, the attorney who had represented defendant-appellant filed a motion to withdraw from the case and another attorney was substituted as counsel of record under an order of this Court. The latter simultaneously filed a motion to dismiss the appeal with prejudice.
Since appellee has not answered the appeal and did not appear when the case was submitted for decision, the motion to dismiss will be granted.1
The appeal is dismissed.

. Under Section 2 of Rule Till of this Court, an appeal may only be summarily dismissed where there has been a joint motion filed by all interested parties or their attorneys,